            Case 1:18-cv-02988 Document 4 Filed 12/19/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



DAMIEN GUEDES,
             et al.

                   Plaintiffs,
                                                  Case No. 1:18-cv-02988
       v.                                         Judge:

BUREAU OF ALCOHOL, TOBACCO
FIREARMS, AND EXPLOSIVES,
               et al.


                   Defendants.




         STIPULATED EXTENSION OF BRIEFING SCHEDULE
 FOR PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION, ECF NO. 2

       The parties in the above-captioned action have met and conferred and agreed to a

three business-day stipulated extension of the briefing schedule regarding Plaintiffs’

Motion for a Preliminary Injunction, ECF No. 2, as follows:

   1) Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction shall be

       filed on or before December 31, 2018;

   2) Plaintiffs’ Reply in Support of the Motion for Preliminary Injunction, if any, shall

       be filed on or before January 7, 2019;

   3) The deadline for a hearing date on Plaintiffs’ Motion for a Preliminary Injunction,

       as contemplated by Local Civil Rule 65.1(d), shall be January 11, 2019, absent

       further action of the Court pursuant to that Local Rule.

Good cause exists for this stipulated extension. Plaintiffs’ Complaint and Motion for

Preliminary Injunction were filed on December 18, 2018. By operation of Local Civil
         Case 1:18-cv-02988 Document 4 Filed 12/19/18 Page 2 of 3



Rule 65.1(d), Defendants’ response would be due December 26, 2018, the day after

Christmas. Shortly after Plaintiffs’ filing, a federal holiday was declared for December

24, 2018, by Executive Order of the President of the United States. Under the

circumstances, an extension of time is warranted to ensure that Defendants can properly

respond to the complex legal issues raised by Plaintiffs’ Complaint and Motion.

       A proposed order is attached.

Dated: December 19, 2018                     Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JOHN R. TYLER
                                             Assistant Branch Director


                                             /s/
                                             ERIC J. SOSKIN (PA Bar #200663)
                                             Senior Trial Counsel
                                             Federal Programs Branch
                                             U.S. Department of Justice, Civil Division
                                             1100 L Street, NW Rm. 12002
                                             Washington, DC 20530
                                             Telephone: (202) 353-0533
                                             Fax: (202) 616-8470
                                             Email: Eric.Soskin@usdoj.gov
                                             Counsel for Defendants


/s/ Joshua Prince

Joshua Prince, Esq.
D.C. Bar No. PA0081
Joshua@CivilRightsDefenseFirm.com

Adam Kraut, Esq.
D.C. Bar No. PA0080
AKraut@CivilRightsDefenseFirm.com

Civil Rights Defense Firm, P.C.
646 Lenape Road
         Case 1:18-cv-02988 Document 4 Filed 12/19/18 Page 3 of 3



Bechtelsville, PA 19505
(888) 202-9297 (t)
(610) 400-8439 (f)
Counsel for Plaintiffs
